HANSON, Justice.
The plaintiff, Lee Simpson, a horse trainer and rancher, owned a young registered quarter horse named “Kid Chamberlain” which he purchased for $3,500. On February 21, 1971 the horse died as the result of a broken neck. At the time of its death the horse was insured for an amount not to exceed $8,000 against loss by death from all natural causes including illness, disease, and accident under a policy of insurance issued by the defendant Hartford Insurance Company. The amount of coverage was subject to the following proviso in the policy:
“The Company shall not be liable, as to any animal insured hereunder, for an amount exceeding the amount for which the animal is stated to be insured in the schedule written in this policy, nor in any event exceeding its actual cash value at the time injury or disease causing loss is sustained or contracted, if its actual cash value is then less than the amount for which the animal is so stated to be insured; nor shall the Company be liable for the removal or disposal of the remains of any animal nor for any expense thereof.”
*454This action followed the insurer’s refusal to pay the full amount of the coverage contained in its policy. The issues were tried to the court which entered judgment for plaintiff in the amount of $8,000. Defendant appeals, contending the amount of the judgment is excessive and unreasonable.
The evidence relating to the value of the horse at the time of its death ranged from $2,000 to $9,500. In reviewing this evidence in a light most favorable to plaintiff we conclude the trial court’s findings are supported by substantial credible evidence and we are unable to find any of them to be clearly erroneous.
Affirmed.
BIEGELMEIER, C. J., WINANS and WOLLMAN, JJ., and MUNDT, Circuit Judge, concur.
MUNDT, Circuit Judge, sitting for DOYLE, J., absent.